Citation Nr: 0904026	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of the right ulnar styloid 
with arthritis, post-operative.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fracture of the left 
styloid, post-operative.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision.  

The veteran's file was permanently transferred from the RO in 
Nashville, Tennessee, to the RO in Albuquerque, New Mexico, 
in November 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the record, the Board finds that 
the veteran's claims for increased must be remanded for 
further action.  

The RO in Nashville, Tennessee, scheduled the veteran for a 
VA examination in June 2007, but he failed to appear.  In 
October 2007, the RO learned that the veteran had moved to 
New Mexico.  Consequently, they then permanently transferred 
the file to the RO in Albuquerque, New Mexico.  

Thereafter, the RO in Albuquerque scheduled the veteran for a 
VA examination in February 11, 2008.  He again did not 
appear.  

The veteran's representative asserts that the veteran missed 
the scheduled VA examinations because the RO did not provide 
the veteran with proper notice.  The representative asserts 
that the service-connected disabilities are worse than when 
originally rated.  

The Board notes that VA's duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  The veteran has the 
burden to keep VA apprised of his whereabouts.  VA does not 
have to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 264 (1993).  

Nonetheless, the Board finds that remand is necessary to 
allow the RO another opportunity to schedule the veteran for 
a VA examination to fully evaluate the current severity of 
his service-connected wrist disabilities.  See Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) ( when a veteran claims 
that his condition is worse than when originally rated, and 
when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist 
includes providing him with a new examination); Hyson v. 
Brown, 5 Vet. App. 262, 264 (1993) (when a file discloses 
other possible or plausible addresses, an attempt should be 
made to locate a veteran at the alternate known address 
before finding abandonment of a previously adjudicated 
benefit).  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
veteran responds, the RO should obtain 
the veteran's VA treatment records that 
are not currently of record.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the current 
severity of the service-connected wrist 
disabilities.  

The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, to 
include range of motion and addressing 
limitation of motion due to pain, should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the veteran's service-
connected wrist disabilities and should 
set forth all examination findings, along 
with a complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
increase in light of all pertinent 
evidence and legal authority.  

Furthermore, after readjudicating the 
schedular rating, the RO should determine 
whether the matter should be referred to 
the Undersecretary for Benefits or to the 
Director of Compensation and Pension 
Services for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


